Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-13 are pending
Claims 1-13 are under examination


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2018, 3/04/2019, 8/27/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a dependent claim which refers to more than one other claim (“multiple dependent claim”) shall refer to such other claims in the alternative only. In instant case, claim 4 refers to “claims 1-3”, which is inclusive, not alternative language.
Claims 5 and 7-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  For the sake of compact prosecution, instant claims are being examined as being dependent on claim 1.
Claim 12 is objected to because of the following informalities:  Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., (Annals Clin Trans Neuro, 2015; 2(5):465-478, see IDS filed 12/28/2018)

In regard to the method steps of claims 1 and 12, Kessler teaches a method of treating neuropathy by administering the gene therapy vector VM202 (Abstract, Materials and Methods, see Figs. 2-4).
In regard to the discontinuing steps of claims 1 and 12, Kessler teaches a method step comprising the “washout of prohibited medications” before the gene therapy administration (p. 467, Patient eligibility). 
However, in regard to claims 1 and 12, Kessler is silent to gabapentinoids as prohibited medications that require a washout before VM202 gene therapy administration.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider gabapentinoids as prohibited medications that required a washout step before VM202 gene therapy because Kessler teaches in a post-hoc analysis that gabapentinoids inhibited the ability of VM202 to treat neuropathy (p. 470, Daily pain diary, p. 475, 2nd para., see Fig. 2B and Table 2). Therefore, the combination of a step to discontinue gabapentinoids would have been apparent to an artisan skilled in gene therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing the invention.  Each of the elements (VM202 gene therapy vectors, washout steps for prohibited medications, delivery methods and formulations) are taught by Kessler and further they are taught in various combinations and are shown to be used in a method for more effectively treating neuropathy patients who were not on gabapentinoid medications.  It would have been therefore predictably obvious to use a combination of these elements in said method to discontinue gabapentinoids in neuropathy patients so that they would not attenuate VM202 activity. 
In regard to claim 7, Kessler teaches the neuropathy is diabetic peripheral neuropathy (DPN).
In regard to claim 9, Kessler teaches the gabapentinoids are gabapentin or pregabalin (Fig. 2, Table 2).
In regard to claim 10, Kessler teaches the administration step of VM202 comprises intramuscular injections of 8 mg VM202 per affected leg equally divided into multiple injections over separate sites of the calf muscle on two visits (p. 466, Study design, p. 467, Materials).
In regard to claim 11, alternatively Kessler teaches the administration step of VM202 comprises intramuscular injections of 16 mg VM202 equally divided into sixty-four 0.25 mg/0.5 ml injections, wherein 16 of the injections are administered over separate sites per calf muscle on a first visit, and 16 of the injections are administered over separate sites per calf muscle on a second visit (p. 466, Study design, p. 467, Materials).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 2-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., (Annals Clin Trans Neuro, 2015; 2(5):465-478, see IDS filed 12/28/2018), in view of Sesha et al., (US 2010/0297229, filed 5/24/2010).

As discussed previously, Kessler suggests a method of treating neuropathy by administering the gene therapy vector VM202 comprising the step of discontinuing gabapentinoid medications prior to gene therapy administration.
However, Kessler is silent with respect to discontinuing gabapentinoids for a week to 10 days prior to gene therapy administration.
Sesha teaches methods of treating pain related conditions such as neuropathy comprising the administration of medications such as gabapentinoids (Abstract, [0004-0005, 0014-0015, 0019-0020, 0119-0122]). Specifically in regard to claims 2-3 and 5-6, Sesha teaches in general a 7-day washout period of prohibited medications before administration of a trial medication [0112], and teaches up to a 2 week washout period after taking the gabapentinoids pregabalin and gabapentin in a cross-over clinical study [0119]. Specifically in regard to claims 5-6, since Sesha (as well as Kessler) use the term “washout” for the discontinuation of prohibited medications, the interpretation by the Examiner is that the administration of said prohibited medications had ceased, and that the trial medications are administered 7 days (i.e., 1 week washout) or 14 days (i.e., 2 week washout) after cessation.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method treating neuropathy comprising the step of discontinuing gabapentinoid medications prior to gene therapy administration as suggested by Kessler, and combine the step of washing out gabapentinoid medications for at least a week or two as suggested by Sesha with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Kessler et al. teaches that a 7 day Daily Pain and Sleep diary was used to calculate baseline pain scores, which began at the end of the washout of the prohibited medications (p. 467, 1st para., p. 468, 1st para.). Thus, waiting at least a week after the cessation of gabapentinoids would have been obvious in order to establish a baseline of neuropathic pain.  Furthermore, Sesha teaches that a week or up to two weeks would have been considered a standard time for washout period when performing clinical studies of prohibited medications and/or gabapentinoids. Notably, the two week period was used in the cross-over study using gabapentinoids in particular, and this step would have been obvious to include as the washout period in the method of Kessler to ensure that the gabapentinoids would not have confounded the results of the subsequent gene therapy of VM202 to treat neuropathy. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., (Annals Clin Trans Neuro, 2015; 2(5):465-478, see IDS filed 12/28/2018), in view of Mayer et al., (US 2012/0203573, filed 3/22/2012) and Baviera et al., (Act Diabetol, 2017, 54:863-870)

As discussed previously, Kessler suggests a method of treating neuropathy by administering the gene therapy vector VM202 comprising the step of discontinuing gabapentinoid medications prior to gene therapy administration.
However, although Kessler acknowledges that gabapentinoids are used as anticonvulsant drugs (p. 469, Table 1), they are silent with respect to discontinuing gabapentinoids comprising tapering doses prior to gene therapy administration.
Mayer teaches methods of treating patients with a variety of conditions including neuropathies, wherein medications such as gabapentinoids are monitored and regimens are adjusted according to a criteria such drug-drug interactions (Summary, [0027-0028, 0033, 0047, 0072, 0079, 0736-0766]). Specifically, Mayer teaches gabapentionoids such as pregabalin (i.e., Lyrica) should be discontinued by tapering the drug gradually over a minimum of 1 week [0766].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method treating neuropathy comprising the step of discontinuing gabapentinoid medications prior to gene therapy administration as suggested by Kessler, and combine the step of discontinuing gabapentinoid by tapering the drug gradually over a minimum of 1 week as taught by Mayer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mayer so as to minimize the potential of a seizure [0766]. Furthermore, as state supra, Kessler discloses that almost ½ of the diabetic patients were on anti-seizure medications. Importantly, Baviera et al., (2017) teaches that diabetes is a risk factor for seizures (Abstract, Discussion). Thus, it would have been obvious to taper the gabapentinoid in the patients of Kessler so as to avoid the chances of seizures.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., (Annals Clin Trans Neuro, 2015; 2(5):465-478, see IDS filed 12/28/2018), in view of Rice et al., (Pain, 2001, 94:215-224) and Serbousek et al. (US 2016/0074479, filed 8/20/2015)

As discussed previously, Kessler suggests a method of treating diabetic neuropathy by administering the gene therapy vector VM202 encoding HGF comprising the step of discontinuing gabapentinoid medications prior to gene therapy administration.
However, Kessler is silent with respect to post-herpetic neuropathy.
As a first matter in regard to claim 8, Rice teaches that much like with diabetic neuropathy, gabapentinoids are used to treat post-herpetic neuropathy (Abstract, p. 216, Introduction, p. 222, Discussion, last 4 para.).
As a second matter in regard to claim 8, Serbousek teaches HGF is used to treat post-herpetic neuropathy (Abstract, [0116, 0215-0216, 0240, 0248, 0266], see claims 1, 7, 13 and 19 of Serbousek).
 Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method treating neuropathy comprising the step of discontinuing gabapentinoid medications prior to HGF gene therapy administration as suggested by Kessler, and substitute post-herpetic neuropathy patients as taught by Serbousek with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rice because post-herpetic neuropathy patients would have also been treated with gabapentinoids, which would have confounded the efficacy of HGF gene therapy by VM202. Furthermore, Kessler teaches that HGF is a trophic factor for spinal neurons (p. 466, Introduction, 2nd para.), which Serbousek teaches are the affected neurons in post-herpetic neuralgia [0005]. It would have been therefore predictably obvious to treat alternative types of neuropathies (including post-herpetic) when practicing a method of Kessler. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of treating other neuropathies with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Kessler et al. contained a detailed enabling methodology for HGF therapy for diabetic neuropathy that could have been applied to other neuropathy patients, (2) Serbousek provides a suggestion to apply HGF therapy to treat post-herpetic neuropathy, and (3) the knowledge that HGF is beneficial to spinal neurons that are associated with post-herpetic neuropathy suggest modification of the method of Kessler to include other neuropathies (to wit, post-herpetic neuropathy) would have been successful.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., (Annals Clin Trans Neuro, 2015; 2(5):465-478, see IDS filed 12/28/2018) in view of Sesha et al., (US 2010/0297229, filed 5/24/2010).

In regard to the method steps of claim 13, Kessler teaches a method of treating neuropathy by administering the gene therapy vector VM202 (Abstract, Materials and Methods, see Figs. 2-4).
In regard to the discontinuing steps of claim 13, Kessler teaches a method step comprising the “washout of prohibited medications” before the gene therapy administration (p. 467, Patient eligibility). 
However, in regard to claim 13, Kessler is silent to gabapentinoids as prohibited medications that require a washout before VM202 gene therapy administration.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider gabapentinoid use as a prohibited medication that required determining whether a patient had been administered gabapentinoids and combining a washout step before VM202 gene therapy because Kessler teaches in a post-hoc analysis that gabapentinoids inhibited the ability of VM202 to treat neuropathy (p. 470, Daily pain diary, p. 475, 2nd para., see Fig. 2B and Table 2). Therefore, a combination of a step to identify patients using gabapentinoids and discontinuing gabapentinoid use would have been apparent to an artisan skilled in gene therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing the invention.  Each of the elements (VM202 gene therapy vectors, identifying patients on prohibited medications, washout steps for prohibited medications, delivery methods and formulations) are taught by Kessler and further they are taught in various combinations and are shown to be used in a method for more effectively treating neuropathy pateints who were not on gabapentinoid medications.  It would have been therefore predictably obvious to use a combination of these elements in said method to discontinue gabapentinoids in neuropathy patients so that they would not attenuate VM202 activity. 
However, in regard to claim 13, although Kessler determines post-hoc whether a patient with neuropathy has been administered a gabapentinoid, they are silent with respect to determining whether a patient with neuropathy has been administered a gabapentinoid within the previous week before discontinuing gabapentinoids before proceeding with gene therapy administration.
Sesha teaches methods of treating pain related conditions such as neuropathy comprising the administration of medications such as gabapentinoids (Abstract, [0004-0005, 0014-0015, 0019-0020, 0119-0122]). Specifically in regard to claim 13, Sesha teaches in general a 7-day washout period of prohibited medications before administration of a trial medication [0112], and teaches up to a 2 week washout period after taking the gabapentionids pregabalin and gabapentin in a cross-over clinical study [0119]. 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method treating neuropathy comprising the steps of determining gabapentinoid usage and discontinuing gabapentinoid medications prior to gene therapy administration as suggested by Kessler, and substitute the step of determining whether a patient has prohibited medications at least a week before the administration of the trial medication as a washing out period as suggested by Sesha with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Kessler et al. teaches that a 7 day Daily Pain and Sleep diary was used to calculate baseline pain scores, which began at the end of the washout of the prohibited medications (p. 467, 1st para., p. 468, 1st para.). Thus, determining that the patient had not taken a prohibited medication at least a week before VM202 treatment would have been obvious in order to establish a baseline of neuropathic pain.  Furthermore, Sesha teaches that waiting at least a week before treatment would have been considered a standard time for washout period when performing clinical studies of analgesic drugs, and this step would have ensured that the gabapentinoids would not have confounded the results of the subsequent gene therapy of VM202 to treat neuropathy. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1633